Name: Council Regulation (EEC) No 1346/84 of 15 May 1984 amending Regulation (EEC) No 349/84 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America, and establishing quantitative restrictions with regard to other products originating in that country
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 5 . 84 Official Journal of the European Communities No L 131 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1346/84 of 15 May 1984 amending Regulation (EEC) No 349/84 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America, and establishing quantita ­ tive restrictions with regard to other products originating in that country THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , by Regulation (EEC) No 349/84 ('), the Council increased customs duties and established quantitative restrictions for imports of certain products originating in the United States of America with effect from 1 March 1984 until 28 February 1985 ; Whereas it is appropriate to take better account, in the import quotas expressed in ECU, of the development of the dollar/ECU exchange rate between 1982, the reference year chosen by the Community for the calculation of the import quotas, and the date of appli ­ cation of these measures ; Whereas it is also necessary clearly to indicate the procedure in accordance with which the detailed rules of application are to be drawn up ; Whereas it is also appropriate to exempt from the additional customs duties products which were put on board with a view to their shipment to the Commu ­ nity before publication of Regulation (EEC) No 349/84, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 349/84 is hereby amended as follows : 1 . Article 3 (2) is replaced by the following : '2. The allocation of the quotas between the Member States and the detailed rules for their application shall be laid down in accordance with the procedure provided for in Article 1 1 of Regula ­ tion (EEC) No 1023/70 ('), on the basis of imports into the Member States in the course of 1982.' 2 . The following paragraph is added to Article 5 : 'Article 1 shall not apply to goods for which it is established, by means of a bill of lading or other transport document, that they have been put on board in a port in the United States of America with a view to their being shipped to the Commu ­ nity before 11 February 1984.' 3 . The Annex is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1984. For the Council The President C. CHEYSSON (') OJ No L 40, 11 . 2. 1984, p. 1 . No L 131 /2 Official Journal of the European Communities 17. 5. 84 ANNEX (million ECU) CCT heading No NIMEXE code ( 1984) Description Quota level from 1 March 1984 to 28 February 1985 29.01 D II 29.01-71 Styrene 31,2 ex 39.02 C I b) Polyethylene in one of the forms mentioned in note 3 (d) to Chapter 39, of a thickness :  of 0,10 mm or less, of a density : 39.02-09  of less than 0,94 g/cm3 10,8 39.02-11  of 0,94 g/cm3 or more 2,4 39.02-12  of more than 0,10 mm 3,1 ex 93.04 A 93.04-20, 30, 41 , 49 , 60 Sporting and target shooting guns, rifles and carbines other than double barrelled, smooth bore 9,0 ex 97.06 C 97.06-10 Gymnasium and athletic equipment 4,4 ex 97.06 C 97.06-33, 34 Snow skis 4,8